2022 IL 126256



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126256)

              In re CRAIG H. (The People of the State of Illinois, Appellee,
                               v. Craig H., Appellant).


                            Opinion filed September 22, 2022.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Neville, Michael J. Burke, and
     Overstreet concurred in the judgment and opinion.

        Justice Holder White took no part in the decision.



                                        OPINION

¶1      In this appeal, we determine whether respondent, Craig H., was properly
     subjected to involuntary administration of psychotropic medication under section
     2-107.1 of the Mental Health and Developmental Disabilities Code (Mental Health
     Code) (405 ILCS 5/2-107.1 (West 2018)). Respondent argues that the Sangamon
     County circuit court’s order permitting involuntary administration of medication
     violated his right to make health care decisions through the agent he appointed
     under the Powers of Attorney for Health Care Law (Powers of Attorney Law) (755
     ILCS 45/4-1 et seq. (West 2018)). For the reasons that follow, we hold that the trial
     court’s involuntary medication order was valid under the applicable statutory
     provisions. Accordingly, we affirm the appellate court’s judgment that affirmed the
     trial court’s order for involuntary treatment.


¶2                                   I. BACKGROUND

¶3       In 2013, respondent executed an Illinois statutory short form power of attorney
     for health care (755 ILCS 45/4-10 (West 2012)), appointing his mother, Teresa H.,
     as his agent. At that time, respondent was 49 years old, and he had been diagnosed
     with a mental illness for about 24 years. He had taken psychotropic medications
     over the years to treat his mental illness.

¶4       In November 2016, respondent was hospitalized at McFarland Mental Health
     Center (McFarland) after he was charged with burglary in La Salle County and
     found unfit to stand trial. In November 2018, Dr. Aura Eberhardt, a psychiatrist at
     McFarland, filed a petition seeking to involuntarily administer psychotropic
     medications to respondent under section 2-107.1 of the Mental Health Code (405
     ILCS 5/2-107.1 (West 2018)). A copy of respondent’s power of attorney for health
     care was attached to the petition.

¶5       Respondent filed a section 2-619 motion under the Code of Civil Procedure to
     dismiss the petition for involuntary treatment (735 ILCS 5/2-619 (West 2018)),
     asserting that he had executed a valid power of attorney for health care and that his
     agent disagreed with, and refused to consent to, administration of the proposed
     medications. Respondent alleged that the trial court lacked authority to order
     involuntary treatment under the Mental Health Code because the decision on
     medical treatment rested with his agent. Following a hearing, the trial court denied
     respondent’s motion to dismiss and set the matter for a hearing on the petition for
     involuntary treatment.

¶6       At the hearing on the petition, Dr. Eberhardt testified that respondent was
     diagnosed with schizoaffective disorder, bipolar type, when he was 25 years old.




                                             -2-
     Respondent was currently 54 years old, and he had been experiencing
     hallucinations with symptoms of paranoia, inability to sleep, poor impulse control,
     hypersexuality, physical aggression, and psychomotor agitation. Dr. Eberhardt
     stated that “[a]s examples, he’s pacing when—the entire time when he is awake.
     As far as hypersexuality, I have examples where [respondent] approached female
     peers and female staff, trying to kiss them, trying to sniff them, standing in their
     door while they were sleeping at night.”

¶7       Dr. Eberhardt testified that respondent had no understanding or insight into his
     mental illness and that he lacked capacity to make rational decisions on his
     treatment. Respondent’s mental illness had “an element of cycling,” where “[t]here
     are times when symptoms get worse.” Since late June 2018, respondent’s ability to
     function had deteriorated. He would not sleep for days, followed by periods when
     he slept continuously and missed meals. She testified that respondent had begun
     collecting urine in cups in his room and he required prompts to shower and eat
     meals. Respondent also became aggressive with his roommate and hit another
     individual after he intervened. That individual had to be taken to a hospital
     emergency room for medical treatment.

¶8       In September 2018, respondent “shoved a peer to the ground” and made
     numerous threats to kill or harm people, including staff at McFarland. Respondent
     had also engaged in other aggressive and inappropriate behavior, including
     threatening a staff member with a coffee pitcher, digging through trash, urinating
     on floors, and writing on walls. Respondent had received emergency forced
     medications at least 10 times in the previous 5 months.

¶9       Dr. Eberhardt requested treatment with risperidone, lithium, lorazepam, and
     benztropine. She listed several alternatives to those medications and testified about
     the benefits and possible side effects of the medications. She testified that
     respondent had been treated with all of the medications in the past and that his
     symptoms had improved, allowing him to live in nursing homes for a couple years.
     She opined that the benefits of the medications outweighed any potential risk of
     adverse side effects. Without treatment, respondent was aggressive and
     hypersexual and would be unable to live anywhere other than a hospital. With the
     medications, Dr. Eberhardt expected respondent’s symptoms to improve, and he




                                             -3-
       could possibly regain capacity and eventually live in a nursing home. Dr. Eberhardt
       concluded that respondent’s condition would not improve without medication.

¶ 10       Dr. Eberhardt further testified that respondent’s 82-year-old mother, Teresa H.,
       was his agent under his health care power of attorney. Dr. Eberhardt gave Teresa
       H. the written information on the risks, benefits, and potential side effects of the
       requested medications and on alternative medications. Teresa H. understood the
       proposed treatment plan, but she declined to consent to treatment with the
       medications. According to Dr. Eberhardt, Teresa H. “would not consent for any
       type of medications.” Dr. Eberhardt testified that Teresa H. had repeatedly stopped
       respondent’s medications in the past, believing that they caused brain damage,
       made respondent “like a zombie,” and made him look “like a man without a head.”

¶ 11        Dr. Eberhardt acknowledged that treatment alternatives may be used when a
       person refuses medication. Those alternatives include seclusion, restraints, one-on-
       one monitoring, and emergency forced medication, but Dr. Eberhardt testified that
       some of those treatment alternatives are a last resort. Based on the evidence, the
       trial court granted the petition for involuntary administration of psychotropic
       medication. The trial court’s order was dated December 28, 2018, and it was
       effective for a period not to exceed 90 days.

¶ 12       On appeal, respondent again argued that the trial court’s order violated his right
       to appoint an agent to make his health care decisions under the Powers of Attorney
       Law. The appellate court initially found that the appeal was moot because the
       involuntary administration order expired 90 days after it was entered, but the
       appellate court determined that this case was subject to review under both the public
       interest exception to mootness and the exception for issues capable of repetition yet
       evading review. 2020 IL App (4th) 190061, ¶¶ 24-30.

¶ 13      On the merits, the appellate court observed that section 2-102(a-5) of the Mental
       Health Code provides, in pertinent part, that

          “ ‘[i]f the recipient lacks the capacity to make a reasoned decision about the
          treatment, the treatment may be administered only (i) pursuant to the provisions
          of Section 2-107 or 2-107.1 or (ii) pursuant to a power of attorney for health
          care under the Powers of Attorney for Health Care Law or a declaration for




                                               -4-
          mental health treatment under the Mental Health Treatment Preference
          Declaration Act.’ ” Id. ¶ 37 (quoting 405 ILCS 5/2-102(a-5) (West 2018)).

       Section 2-107.1(a-5)(1) provides that, if a power of attorney for health care exists
       and is available to the petitioner, “the instrument or a copy of the instrument shall
       be attached to the petition [for involuntary treatment] as an exhibit.” 405 ILCS 5/2-
       107.1(a-5)(1) (West 2018). The statute also requires providing a copy of the petition
       to “ ‘any known agent or attorney-in-fact.’ ” 2020 IL App (4th) 190061, ¶ 37
       (quoting 405 ILCS 5/2-107.1(a-5)(1) (West 2018)).

¶ 14       Based on those statutory provisions, the appellate court held that the existence
       of a power of attorney does not preclude the State from filing a petition for
       involuntary administration of psychotropic medication, reasoning that “[t]he use of
       the disjunctive ‘or’ [in section 2-102(a-5)] indicates involuntary medication can be
       administered either under a section 2-107.1 petition or when authorized by a power
       of attorney.” (Emphasis in original.) Id. ¶ 38. The appellate court concluded that
       “[n]othing in the plain language indicates the decision by a power of attorney
       precludes the filing of a section 2-107.1 petition.” Id.

¶ 15       While the Powers of Attorney Law allows appointment of an agent with broad
       authority to make health care decisions for another person, the appellate court
       determined that the Mental Health Code applies more specifically to this case. Id.
       ¶¶ 44-46. The State has both a parens patriae interest in providing for people
       suffering from mental illness and a penological interest in restoring respondent to
       fitness to stand trial. Id. ¶ 45. Accordingly, the appellate court affirmed the trial
       court’s order for involuntary treatment. Id. ¶ 46.

¶ 16        We allowed respondent’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Oct.
       1, 2020)). We also allowed Rebecca J. O’Neill, clinical law professor in the Civil
       Practice Legal Clinic for the Elderly at Southern Illinois University School of Law,
       to file an amicus curiae brief (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).




                                                -5-
¶ 17                                      II. ANALYSIS

¶ 18                                        A. Mootness

¶ 19       Initially, as the appellate court observed, this appeal is moot. The 90-day
       involuntary treatment order entered by the trial court on December 28, 2018,
       expired long ago. Thus, it is impossible for a court of review to grant effective relief
       from that order. See In re Andrea F., 208 Ill. 2d 148, 156 (2003) (an appeal is moot
       when intervening events have made it impossible for a reviewing court to grant
       effectual relief).

¶ 20       The parties agree, however, that this case is subject to review under both the
       mootness exception for issues capable of repetition yet evading review and the
       public interest exception to mootness. The exception for issues capable of repetition
       yet evading review has two elements: (1) the challenged action must be too short
       in duration to be fully litigated before its end, and (2) there must be a reasonable
       expectation that the complaining party will be subject to the same action again.
       In re Julie M., 2021 IL 125768, ¶ 22 (citing In re Benny M., 2017 IL 120133, ¶¶ 19-
       20).

¶ 21        In this case, the first element of the exception for issues capable of repetition
       yet evading review has been met because the 90-day duration of the involuntary
       treatment order was too brief to allow appellate review. See In re Alfred H.H., 233
       Ill. 2d 345, 358 (2009). On the second element, respondent’s history establishes a
       reasonable expectation that he will be subject to a petition for involuntary treatment
       in the future. Respondent has suffered from schizoaffective disorder, bipolar type,
       for more than 29 years. His mental illness has “an element of cycling,” where
       symptoms get worse at times. Dr. Eberhardt testified that respondent has been
       treated previously with the psychotropic medications she requested in this case and
       that his condition would not improve without treatment with those medications.
       Respondent, however, has appointed his mother, Teresa H., as his health care agent,
       and she has consistently refused treatment with those medications. Dr. Eberhardt’s
       testimony indicates that Teresa H. is adamantly opposed to treatment with
       psychotropic medications and that she would not consent to administration of any
       medications to respondent. The record, therefore, indicates that the legal issue
       presented in this case can reasonably be expected to recur in a future involuntary
       treatment proceeding involving respondent. Accordingly, we conclude that both



                                                -6-
       elements of the mootness exception for issues capable of repetition yet evading
       review have been met in this case.


¶ 22                         B. Petition for Involuntary Medication

¶ 23       Respondent contends that his health care agent’s decision to refuse
       psychotropic medications should control in this case. A person with mental illness
       has a protected liberty interest to refuse psychotropic medications, and the Powers
       of Attorney Law allows a principal to appoint a trusted agent to make health care
       decisions in the event of the principal’s loss of capacity. The Powers of Attorney
       Law states that the right to appoint an agent “cannot be fully effective unless the
       principal may empower the agent to act throughout the principal’s lifetime,
       including during periods of disability, and have confidence that third parties will
       honor the agent’s authority at all times.” 755 ILCS 45/2-1 (West 2018). An agent’s
       decision under a valid, unrevoked power of attorney for health care is considered
       the principal’s competent decision, and a court may not interfere with the agent’s
       decision unless the power of attorney is first revoked or limited. Respondent,
       therefore, concludes that the trial court erred in denying his motion to dismiss the
       State’s petition seeking involuntary treatment because he gave his health care agent
       decision-making authority without limitation and his agent decided to decline
       treatment with the requested medications.

¶ 24       The State responds that the existence of a health care power of attorney does
       not preclude it from filing a petition seeking involuntary administration of
       medication under the Mental Health Code. The Mental Health Code provides, in
       pertinent part, that when a patient lacks capacity to make a decision about
       administration of psychotropic medications, the treatment may be administered
       either pursuant to section 2-107.1 or under the authority of a health care agent. The
       disjunctive “or” indicates two independent alternatives. The State further observes
       that the Mental Health Code requires attachment of an existing power of attorney
       to a section 2-107.1 petition, but it does not provide that the existence of a power
       of attorney requires dismissal of the petition. The State contends that construing
       section 2-107.1 to require dismissal of a petition if a respondent has a valid health
       care power of attorney would read into the statute a requirement that the legislature
       did not express. The State concludes that the relevant provisions of the Mental




                                               -7-
       Health Code are consistent with the Powers of Attorney Law. In the event of a
       conflict between the statutory provisions, however, the Mental Health Code
       controls as the more specific and more recently enacted statute.

¶ 25       This case presents a question of statutory construction subject to de novo
       review. Palos Community Hospital v. Humana Insurance Co., 2021 IL 126008,
       ¶ 24. The fundamental objective of statutory construction is to ascertain and give
       effect to the intent of the legislature. International Ass’n of Fire Fighters, Local 50
       v. City of Peoria, 2022 IL 127040, ¶ 12. The best evidence of legislative intent is
       the language used in the statute, given its plain and ordinary meaning. Id. In
       construing a statute, courts may also consider the reason for the law, the problems
       to be addressed, and the consequences of construing the statute one way or another.
       Haage v. Zavala, 2021 IL 125918, ¶ 44. When the statutory language is clear and
       unambiguous, it must be construed as written, without reading in exceptions,
       conditions, or limitations not expressed by the legislature. Elam v. Municipal
       Officers Electoral Board for the Village of Riverdale, 2021 IL 127080, ¶ 14.

¶ 26       We presume that statutes relating to the same subject are governed by a single
       spirit and policy and that they are intended to be consistent and harmonious. 1010
       Lake Shore Ass’n v. Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 37.
       Therefore, even when statutes appear to conflict, they must be construed in
       harmony if reasonably possible. Id. When statutes covering the same subject
       conflict, more recently enacted statutes control over earlier ones, and more specific
       statutes control over general statutes. McDonald v. Symphony Bronzeville Park,
       LLC, 2022 IL 126511, ¶ 45.

¶ 27       In this case, the trial court granted the State’s petition seeking involuntary
       treatment under section 2-107.1 of the Mental Health Code. The Mental Health
       Code requires recipients of services to be “provided with adequate and humane care
       and services in the least restrictive environment, pursuant to an individual services
       plan.” 405 ILCS 5/2-102(a) (West 2018). Section 2-102 states, in pertinent part:

          “If the services include the administration of electroconvulsive therapy or
          psychotropic medication, the physician or the physician’s designee shall advise
          the recipient, in writing, of the side effects, risks, and benefits of the treatment,
          as well as alternatives to the proposed treatment, to the extent such advice is
          consistent with the recipient’s ability to understand the information



                                                -8-
          communicated. The physician shall determine and state in writing whether the
          recipient has the capacity to make a reasoned decision about the treatment. The
          physician or the physician’s designee shall provide to the recipient’s substitute
          decision maker, if any, the same written information that is required to be
          presented to the recipient in writing. If the recipient lacks the capacity to make
          a reasoned decision about the treatment, the treatment may be administered only
          (i) pursuant to the provisions of Section 2-107 or 2-107.1 or (ii) pursuant to a
          power of attorney for health care under the Powers of Attorney for Health Care
          Law or a declaration for mental health treatment under the Mental Health
          Treatment Preference Declaration Act.” Id. § 2-102(a-5).

¶ 28       As it applies to this case, the plain language of the Mental Health Code
       establishes two alternatives for administration of psychotropic medications to
       respondent: (1) involuntarily under section 2-107.1 or (2) with the consent of
       respondent’s health care agent appointed under the Powers of Attorney Law. Id.
       The use of the term “or” between those two courses of action indicates a legislative
       intent to establish independent alternatives. See Elementary School District 159 v.
       Schiller, 221 Ill. 2d 130, 145 (2006) (the word “or,” used in its ordinary sense, is
       disjunctive and connotes two separate alternatives). Thus, the plain language of the
       Mental Health Code indicates that involuntary treatment under section 2-107.1 is
       distinct from treatment with the consent of respondent’s health care agent.

¶ 29       Section 2-107.1 provides for filing a petition for involuntary administration of
       psychotropic medication. 405 ILCS 5/2-107.1(a-5)(1) (West 2018). Under section
       2-107.1, the petitioner must make a good-faith attempt to determine whether the
       recipient has executed a health care power of attorney pursuant to the Powers of
       Attorney Law. Id. If a health care power of attorney exists and is available to the
       petitioner, a copy of the instrument must be attached to the petition. Id.
       Additionally, section 2-107.1 requires that any known agent or attorney-in-fact
       must be given a copy of the petition and notice of the hearing. Id.

¶ 30       Section 2-107.1 refers to health care powers of attorney repeatedly, requires
       attachment of an existing and available power of attorney to the petition, and
       provides for notice of the proceeding to the health care agent. The Mental Health
       Code, therefore, plainly allows for filing a petition for involuntary treatment under
       section 2-107.1 when the individual has an existing health care power of attorney.




                                               -9-
       The requirement of attaching an available health care power of attorney to the
       petition would be nonsensical if the existence of the power of attorney required
       dismissal of the petition.

¶ 31       Additionally, the statutory requirements for granting a petition for involuntary
       treatment under section 2-107.1 do not include consent by the health care agent, if
       one exists. See Id. § 2-107.1(a-5)(4). The statutory requirements do not mention a
       decision by a health care agent at all. See id.

¶ 32       Given his agent’s refusal of medications, respondent argues that the statutory
       requirements for granting a section 2-107.1 petition cannot be met in this case
       because the petitioner could not allege or prove the required lack of capacity
       element (id. § 2-107.1(a-5)(4)(E)). Respondent maintains that he had capacity to
       make a reasoned decision because his health care agent’s refusal of the medications
       “inure[d] to [his] benefit *** as if [he] were competent and not a person with a
       disability.” 755 ILCS 45/2-6(a) (West 2018). Respondent argues that his agent’s
       decision “translates to a competent decision exercised on [his] behalf.”

¶ 33       Section 2-107.1, however, only requires the petitioner to allege and prove that
       “the recipient lacks the capacity to make a reasoned decision about the treatment.”
       (Emphasis added.) 405 ILCS 5/2-107.1(a-5)(4)(E) (West 2018). Respondent is the
       recipient in this case, and it is undisputed that he lacked capacity to make a reasoned
       decision about the proposed treatment. Section 2-107.1(a-5)(4)(E) does not refer to
       a health care agent’s decision on behalf of the recipient, either consent or refusal,
       or require dismissal of a petition if the recipient has a valid health care power of
       attorney. Rather, the plain language of section 2-107.1(a-5)(4)(E) only requires
       proof that the recipient, Craig H., lacked capacity.

¶ 34       Notably, section 2-107.1 does not outline any consequence if a health care agent
       refuses treatment with psychotropic medications. Section 2-107.1 does not state
       that a petition should be dismissed if the recipient has executed a health care power
       of attorney or that a health care agent’s refusal of psychotropic medications
       precludes granting a petition for involuntary administration under section 2-107.1.
       We believe the legislature would have expressly provided for that consequence if
       it had intended for the existence of a power of attorney or a refusal of treatment by
       a health care agent to require dismissal of a petition under section 2-107.1. We may




                                               - 10 -
       not add that requirement to the statute under the guise of statutory construction. See
       Haage, 2021 IL 125918, ¶ 60.

¶ 35       Our construction is further supported by section 2-107, addressing short-term
       emergency administration of psychotropic medications. Section 2-107 gives an
       adult recipient of services and the recipient’s guardian or substitute decision maker
       the right to refuse psychotropic medications. 405 ILCS 5/2-107(a) (West 2018).
       Whenever emergency administration of psychotropic medications is refused by the
       recipient or his guardian or substitute decision maker, the physician must determine
       and state in writing whether the recipient meets the standard for longer-term
       involuntary administration under section 2-107.1. Id. § 2-107(h). If the physician
       determines that the recipient meets the standard under section 2-107.1, the facility
       director or designee must petition the court for administration of psychotropic
       medication under that section unless the facility director or designee states in
       writing why filing a petition is not warranted. Id.

¶ 36       The requirement in section 2-107 for filing a petition under section 2-107.1
       would be meaningless if the trial court could not grant the petition over a substitute
       decision maker’s refusal of psychotropic medications. Indeed, the refusal of
       psychotropic medications by the recipient, guardian, or substitute decision maker
       is precisely the circumstance that mandates filing a section 2-107.1 petition for
       involuntary administration. Id.

¶ 37       Thus, as applied to this case, the Mental Health Code provided two alternatives
       for administration of psychotropic medications when respondent lacked capacity to
       decide about the treatment. The medications could be administered either with the
       consent of respondent’s health care agent or involuntarily under section 2-107.1.
       See id. § 2-102(a-5). The consent of respondent’s health care agent was not required
       for the petitioner to obtain a trial court order allowing involuntary treatment under
       section 2-107.1. Under the plain language of the Mental Health Code, the existence
       of a power of attorney or the refusal of psychotropic medications by respondent’s
       health care agent did not preclude the trial court from granting the section 2-107.1
       petition allowing involuntary treatment.

¶ 38       Respondent, however, maintains that the Powers of Attorney Law controls here
       and that it precludes any order allowing involuntary treatment because his health
       care agent, appointed pursuant to a valid power of attorney, refused the requested



                                               - 11 -
       medications. Respondent insists that any decision on whether to allow treatment
       with the medications lies solely with his agent. Accordingly, respondent contends
       that the trial court should have granted his motion to dismiss the State’s petition
       seeking involuntary treatment.

¶ 39      In support of his argument, respondent relies on the broad provisions of the
       Powers of Attorney Law. The Powers of Attorney Law contains a “purpose”
       provision stating, in pertinent part:

          “The General Assembly recognizes the right of the individual to control all
          aspects of his or her personal care and medical treatment, including the right to
          decline medical treatment or to direct that it be withdrawn, even if death ensues.
          ***

              However, if the individual becomes a person with a disability, her or his
          right to control treatment may be denied unless the individual, as principal, can
          delegate the decision making power to a trusted agent and be sure that the
          agent’s power to make personal and health care decisions for the principal will
          be effective to the same extent as though made by the principal. ***

              *** [T]he General Assembly recognizes that powers concerning life and
          death and the other issues involved in health care agencies are more sensitive
          than property matters and that particular rules and forms are necessary for
          health care agencies to insure their validity and efficacy and to protect health
          care providers so that they will honor the authority of the agent at all times.”
          755 ILCS 45/4-1 (West 2018).

¶ 40       When a health care provider believes that a patient may lack capacity to provide
       informed consent to necessary health care, the provider must consult with any
       known and available health care agent who then has the power to act for the patient
       under the health care agency. Id. § 4-7(a). The Powers of Attorney Law provides a
       “short form power of attorney for health care” that may be used by a principal to
       grant the powers prescribed in the statute. Id. § 4-10(a). The statutory short form
       power of attorney provides the health care agent broad authority to make health
       care decisions for the principal, subject to any limitations appearing on the face of
       the form. Id. § 4-10(c). The statutory power of attorney generally authorizes the
       agent to




                                              - 12 -
          “give consent to and authorize or refuse, or to withhold or withdraw consent to,
          any and all types of medical care, treatment or procedures relating to the
          physical or mental health of the principal, including any medication program,
          surgical procedures, life-sustaining treatment or provision of food and fluids for
          the principal.” Id. § 4-10(c)(1).

¶ 41       In this case, respondent gave his health care agent broad authority to make his
       health care decisions. In accordance with the terms of the Powers of Attorney Law,
       respondent authorized his agent “to make any and all decisions” concerning his
       medical treatment and health care and “to require, withhold or withdraw any type
       of medical treatment or procedure, even though [his] death may ensue.” The power
       of attorney, therefore, gave respondent’s health care agent authority to decide
       whether to allow treatment with psychotropic medications. As explained above, the
       Mental Health Code also addresses treatment with psychotropic medications under
       the circumstances of this case.

¶ 42       Because the two statutes address the same subject, we presume that they are
       governed by a single spirit and policy and that the legislature intended them to be
       consistent. 1010 Lake Shore Ass’n, 2015 IL 118372, ¶ 37. Thus, we will construe
       the statutes in harmony if reasonably possible, even in the event of an apparent
       conflict. Id.

¶ 43      In this case, we believe the Mental Health Code and the Powers of Attorney
       Law may be reasonably construed in harmony. The Powers of Attorney Law is a
       very broad statute, intended to allow a principal to delegate to a trusted agent the
       power to make “any and all health care decisions on behalf of the principal.” 755
       ILCS 45/4-10(c) (West 2018); id. § 4-1. In contrast, the Mental Health Code
       provisions applicable to this case are narrow and apply only to the decision on
       whether to involuntarily treat a person with psychotropic medications for a limited
       time and in specific circumstances.

¶ 44       Although the provisions of both statutes apply here and may appear to conflict,
       we believe the Mental Health Code provisions can reasonably be construed as a
       narrow exception to the general authority of a health care agent appointed under the
       Powers of Attorney Law. Importantly, the provisions of the Mental Health Code
       indicate a legislative intent to give effect to the Powers of Attorney Law. The
       Mental Health Code repeatedly refers to a “substitute decision maker,” defined, in



                                              - 13 -
       relevant part, as “a person who possesses the authority to make decisions under the
       [Powers of Attorney Law].” 405 ILCS 5/1-110.5 (West 2018). In various
       provisions, the Mental Health Code provides for notice to a substitute decision
       maker. See id. §§ 2-200(a), (d), 2-201(a)(5). Relevant to this case, section 2-102(a-
       5) provides for treatment either by agreement of a health care agent or involuntarily
       under section 2-107.1. Id. § 2-102(a-5). Section 2-107.1 requires attachment of an
       existing and available power of attorney to a petition and requires notice of the
       proceeding to the health care agent. Id. § 2-107.1(a-5)(1).

¶ 45       The legislature, therefore, considered and accounted for the potential for a
       recipient of services to have a health care power of attorney. The Mental Health
       Code gives effect to the role of the health care agent by allowing administration of
       psychotropic medications either with the agent’s consent or through court
       proceedings with notice to the agent and an opportunity for the agent to be heard.
       Id. §§ 2-102(a-5), 2-107.1(a-5)(1). This court has held that the wishes expressed by
       a recipient while competent are often highly relevant to the determination of
       whether psychotropic medications should be administered under section 2-107.1.
       In re C.E., 161 Ill. 2d 200, 220-23 (1994). By requiring notice to the health care
       agent, the Mental Health Code facilitates participation by the agent, including
       obtaining evidence on the recipient’s wishes while competent and any other
       relevant evidence. As applied to this case, we conclude that the provisions of the
       Mental Health Code demonstrate a legislative intent to carve out a narrow exception
       to the general applicability of a power of attorney for health care.

¶ 46       We further note that, even if the statutes could not be construed in harmony, we
       would still conclude that the Mental Health Code applies here. A “fundamental rule
       of statutory construction” provides that, when a general statutory provision and a
       specific statutory provision, either in the same or in another act, relate to the same
       subject, the specific provision controls and should be applied. Knolls Condominium
       Ass’n v. Harms, 202 Ill. 2d 450, 459 (2002). The Mental Health Code addresses
       involuntary treatment with psychotropic medications specifically and accounts for
       when a recipient has an existing power of attorney for health care. The Powers of
       Attorney Law generally provides for appointment of a health care agent to “make
       any and all health care decisions on behalf of the principal.” 755 ILCS 45/4-10(c)
       (West 2018). The Mental Health Code is the more specific provision and must be
       applied in the event of a conflict in the statutory provisions.




                                               - 14 -
¶ 47       On this point, respondent notes that the Powers of Attorney Law contains a
       “supremacy clause,” stating “[t]his Article supersedes all other Illinois Acts or parts
       thereof existing on the effective date of this Article to the extent such other Acts
       are inconsistent with the terms and operation of this Article.” Id. § 4-11. Even if the
       relevant provisions of the Mental Health Code and the Powers of Attorney Law
       were inconsistent, the supremacy provision in section 4-11 would not apply here
       because the Mental Health Code provisions were enacted more recently. The
       Powers of Attorney Law became effective in 1987 (see Pub. Act 85-701 (eff. Sept.
       22, 1987)), while the relevant provisions of the Mental Health Code became
       effective in 1997 (see Pub. Act 90-538 (eff. Dec. 1, 1997)). Section 4-11 states the
       Powers of Attorney Law only supersedes statutes in existence on its effective date.
       755 ILCS 45/4-11 (West 2018).

¶ 48       Based on our construction, we also necessarily reject respondent’s argument
       that section 2-10(b) of the Powers of Attorney Law (id. § 2-10(b)) provides the only
       procedure for limiting or revoking a power of attorney. As we have held, the Mental
       Health Code provides a narrow exception to the authority of a health care agent
       appointed under the Powers of Attorney Law. The Mental Health Code itself limits
       the authority of a health care agent in the specific circumstances presented by this
       case. Thus, the State was not required to attempt to revoke respondent’s health care
       power of attorney under section 2-10(b) because the Mental Health Code provides
       a specific exception to the health care agent’s authority.

¶ 49       In sum, we conclude that section 2-107.1 of the Mental Health Code provides a
       narrow exception to a health care agent’s authority to make health care decisions
       for a principal under the Powers of Attorney Law. Section 2-107.1 provides strict
       standards that must be established by clear and convincing evidence before
       involuntary treatment may be allowed, including findings that the benefits of the
       medication outweigh potential harm and that less restrictive services have been
       considered and found inappropriate. 405 ILCS 5/2-107.1(a-5)(4) (West 2018); see
       also In re C.E., 161 Ill. 2d at 218-19. Initial orders issued under section 2-107.1 are
       effective for no more than 90 days. 405 ILCS 5/2-107.1(a-5)(5). The statutory
       provisions demonstrate a clear legislative intent to allow the narrow relief provided
       by section 2-107.1 if the standards of that section are met, even over the objection
       of a health care agent appointed under the Powers of Attorney Law. Based on our
       construction of the statutory provisions relevant to this appeal, we conclude that the




                                               - 15 -
       trial court did not err in entering the order for involuntary administration of
       psychotropic medications in this case.


¶ 50                                 III. CONCLUSION

¶ 51       For the reasons stated above, we affirm the appellate court’s judgment, which
       affirmed the trial court’s order allowing involuntary treatment in this case.

¶ 52      Judgments affirmed.


¶ 53       JUSTICE HOLDER WHITE took no part in the consideration or decision of
       this case.




                                            - 16 -